DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manufacturing service device” in claims 9, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady, US 10310499 B1, in view of Corbett, U.S. Patent No. 4,568,522, in further view of Beckman, US 20180265296 A1, in further view of High, US 20180197137 A1, in further view of Replogle, US 6420877 B1.
As per Claim 1, Brady discloses:
- an operating method of a manufacturing service device for managing a factory (column 3, lines 11-37 (“Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles.”));
- obtaining demand information on an electronic product at a demand location (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”));
- generating movement scheduling information of the selected factory based on the demand location and supplier locations of components of the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- transmitting the movement scheduling information to the selected factory (column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”));
- configuring the selected factory to manufacture the electronic product based on the movement scheduling information, while moving to the demand location (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- supplying the electronic product at the demand location (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).
Brady fails to disclose wherein the factory is a floating factory.  Corbett discloses wherein the factory is a floating factory (Figure 4b; column 1, lines 5-8 (“The present invention relates to synthetic fuel production and more particularly to a transportation medium such as a vessel, vehicle or aircraft that manufactures and stores such synthetic fuel on-board.”); column 1, lines 62-66 (“In accordance with the present invention, a "factory" ship is obtainable which may form part of a naval fleet and which is completely self-contained so that it can produce fuel for the fleet without requiring access to a supply line.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady such that the factory is a floating factory, as disclosed by Corbett.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the floating vehicle of Corbett for the autonomous vehicle of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Brady fails to disclose calculating cost information of at least one factory of a plurality of factories; selecting a factory from the plurality of factories corresponding to the calculated cost information indicating a lowest cost.  Beckman discloses calculating cost information of at least one factory of a plurality of factories (paragraph [0097] (“For example, the intermodal carrier and/or one or more of the aerial vehicles therein may be selected based at least in part on a minimum net cost, distance and/or time required to fulfill the order thereby.”); paragraph [0098] (“In such embodiments, the unmanned aerial vehicle onto which the item is loaded may be selected on any basis, including an available power level, a speed rating, a noise rating, or any other factor, e.g., a minimum net cost, distance and/or time required to fulfill the order thereby, as well as an operating range, a power rating or a carrying capacity.”); paragraph [0118] (“The intermodal carrier and/or the aerial vehicle to which the fulfillment of the order is assigned may be selected on any basis, including but not limited to a minimum net cost, a minimum net time or a minimum net distance required in order to fulfill the order, or on any other factor.”); paragraph [0139] (“Rather, intermodal vehicles and/or aerial vehicles may be of any size or shape, and may be configured or outfitted with features that enable the distribution, delivery, retrieval or manufacture of items of any type or kind, and of any size or shape, by way of one or more aerial vehicles, in accordance with the present disclosure.”)); selecting a factory from the plurality of factories corresponding to the calculated cost information indicating a lowest cost (paragraph [0097] (“For example, the intermodal carrier and/or one or more of the aerial vehicles therein may be selected based at least in part on a minimum net cost, distance and/or time required to fulfill the order thereby.”); paragraph [0098] (“In such embodiments, the unmanned aerial vehicle onto which the item is loaded may be selected on any basis, including an available power level, a speed rating, a noise rating, or any other factor, e.g., a minimum net cost, distance and/or time required to fulfill the order thereby, as well as an operating range, a power rating or a carrying capacity.”); paragraph [0118] (“The intermodal carrier and/or the aerial vehicle to which the fulfillment of the order is assigned may be selected on any basis, including but not limited to a minimum net cost, a minimum net time or a minimum net distance required in order to fulfill the order, or on any other factor.”); paragraph [0139] (“Rather, intermodal vehicles and/or aerial vehicles may be of any size or shape, and may be configured or outfitted with features that enable the distribution, delivery, retrieval or manufacture of items of any type or kind, and of any size or shape, by way of one or more aerial vehicles, in accordance with the present disclosure.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the invention calculates cost information of at least one factory of a plurality of factories; and the invention selects a factory from the plurality of factories corresponding to the calculated cost information indicating a lowest cost, as disclosed by Beckman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Brady fails to disclose calculating cost information of at least one vehicle of a plurality of vehicles based on the demand information and status information of each of the plurality of vehicles.  High discloses calculating cost information of at least one vehicle of a plurality of vehicles based on the demand information and status information of each of the plurality of vehicles (paragraph [0033] (“In the exemplary embodiment shown in FIG. 4, the control circuit 210 is also programmed to run a third filter through the electronic database-140 stored pending tasks/availability, product loading times, physical locations, and route conditions of the remaining available vehicles in order to determine which of these vehicles are capable of delivering the product 190 to the customer within the one hour specified by the customer (step 425).”); paragraph [0035] (“After the control circuit 210 runs the four aforementioned filters to arrive at a list vehicles that meet the size/weight requirements, product handling requirements, delivery speed requirements, and risk score requirements, the control circuit 210 is further programmed to run a cost analysis in association with each of the remaining vehicles with respect to the mission of delivering the pint of ice cream to the customer within one hour. For example, in the exemplary embodiment illustrated in FIG. 4, the control circuit 210 of the central computing device 150 is programmed to run a fifth, cost-efficiency filter through the electronic database 140-stored cost factors (e.g., (e.g., distance to be traveled from vehicle location to delivery location, size of load, time of travel, fuel cost, etc.) associated with assigning a given vehicle the mission to deliver the pint of ice cream to the customer within one hour (step 435) in order to identify the vehicle listed in the electronic database 140 that has the lowest cost of delivering the ice cream ordered by the customer.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the invention calculates cost information of at least one vehicle of a plurality of vehicles based on the demand information and status information of each of the plurality of vehicles, as disclosed by High, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Brady fails to disclose wherein supplier locations of components, from which components are transported, are manufacturing locations of components.  Replogle discloses wherein supplier locations of components, from which components are transported, are manufacturing locations of components (column 1, lines 10-20 (“It is common in many industries to purchase or source parts from various outside vendors. The purchased parts generally must meet various product fabrication and test specifications. These specifications generally become part of the purchase contract/order and thus, the supplier/manufacturer must perform the required tests on the products prior to shipping in order to verify that the products meet the specifications.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that supplier locations of components, from which components are transported, are manufacturing locations of components, as disclosed by Replogle.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the manufacturer locations of Replogle for the supplier locations of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Brady fails to disclose testing for defects (whether passes) at the conclusion of manufacturing.  Replogle further discloses testing for defects (whether passes) at the conclusion of manufacturing (column 1, lines 10-20 (“It is common in many industries to purchase or source parts from various outside vendors. The purchased parts generally must meet various product fabrication and test specifications. These specifications generally become part of the purchase contract/order and thus, the supplier/manufacturer must perform the required tests on the products prior to shipping in order to verify that the products meet the specifications.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the invention tests for defects (whether passes) at the conclusion of manufacturing, as disclosed by Replogle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Brady further discloses wherein the obtaining includes receiving an order for the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”)).

As per Claim 4, Brady further discloses wherein the obtaining includes forecasting the demand information of the demand location based on sales data of the electronic product according to location and time (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”)).

As per Claim 5, Brady further discloses wherein the generating includes generating the movement scheduling information additionally in consideration of an assembly process of the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).

As per Claim 6, Brady further discloses managing stock information of the electronic product according to manufacture or supply locations of the electronic product (column 3, lines 11-37; column 4, line 43, through column 5, line 13; column 6, line 52, through column 7, line 12).

As per Claim 7, Brady further discloses wherein the generating includes generating the movement scheduling information additionally in consideration of the stock information (column 12, lines 6-41).

As per Claim 8, the modified Brady fails to disclose wherein the floating factory is a ship.  Corbett further discloses wherein the floating factory is a ship (Figure 4b; column 1, lines 5-8 (“The present invention relates to synthetic fuel production and more particularly to a transportation medium such as a vessel, vehicle or aircraft that manufactures and stores such synthetic fuel on-board.”); column 1, lines 62-66 (“In accordance with the present invention, a "factory" ship is obtainable which may form part of a naval fleet and which is completely self-contained so that it can produce fuel for the fleet without requiring access to a supply line.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the floating factory is a ship, as disclosed by Corbett, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Replogle in further view of Corbett.
As per Claim 9, Brady discloses:
- an integrated product management system (Figure 2A; column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 11, lines 5-18; column 11, lines 19-38);
- a manufacturing service device configured to generate movement scheduling information based on a demand location of an electronic product and supplier locations of components of the electronic product (column 3, lines 11-37 (“Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles.”); column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 11, lines 19-38; column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- a factory configured (column 3, lines 11-37 (“Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles.”); column 9, line 49, through column 10, line 4);
- move to the supplier locations of the components of the electronic product based on the movement scheduling information to collect the components of the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- assemble the collected components to manufacture the electronic product, while moving to the demand location (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).
Brady fails to disclose wherein supplier locations of components, from which components are transported, are manufacturing locations of components.  Replogle discloses wherein supplier locations of components, from which components are transported, are manufacturing locations of components (column 1, lines 10-20 (“It is common in many industries to purchase or source parts from various outside vendors. The purchased parts generally must meet various product fabrication and test specifications. These specifications generally become part of the purchase contract/order and thus, the supplier/manufacturer must perform the required tests on the products prior to shipping in order to verify that the products meet the specifications.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady such that supplier locations of components, from which components are transported, are manufacturing locations of components, as disclosed by Replogle.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the manufacturer locations of Replogle for the supplier locations of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Brady fails to disclose wherein the factory is a floating factory.  Corbett discloses wherein the factory is a floating factory (Figure 4b; column 1, lines 5-8 (“The present invention relates to synthetic fuel production and more particularly to a transportation medium such as a vessel, vehicle or aircraft that manufactures and stores such synthetic fuel on-board.”); column 1, lines 62-66 (“In accordance with the present invention, a "factory" ship is obtainable which may form part of a naval fleet and which is completely self-contained so that it can produce fuel for the fleet without requiring access to a supply line.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the factory is a floating factory, as disclosed by Corbett.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the floating vehicle of Corbett for the autonomous vehicle of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 10, Brady further discloses wherein the factory is further configured to, move to the demand location based on the movement scheduling information; and store the collected components and the manufactured electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).

As per Claim 11, Brady further discloses wherein the factory is further configured to transmit status information of the factory to the manufacturing service device (column 3, lines 11-37; column 6, line 52, through column 7, line 12).

Claim(s) 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Replogle in further view of Corbett in further view of High.
As per Claim 12, Brady further discloses wherein the manufacturing service device includes: at least one memory configured to store computer-readable instructions; and one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to, obtain demand information of the demand location for the electronic product, and generate the movement scheduling information of the selected factory (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”); column 23, lines 13-26; column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 35, line 30, through column 36, line 48).
The modified Brady fails to disclose select the vehicle of the plurality of vehicles based on the demand information and status information of each of the plurality of vehicles.  High discloses (paragraph [0033] (“In the exemplary embodiment shown in FIG. 4, the control circuit 210 is also programmed to run a third filter through the electronic database-140 stored pending tasks/availability, product loading times, physical locations, and route conditions of the remaining available vehicles in order to determine which of these vehicles are capable of delivering the product 190 to the customer within the one hour specified by the customer (step 425).”); paragraph [0035] (“After the control circuit 210 runs the four aforementioned filters to arrive at a list vehicles that meet the size/weight requirements, product handling requirements, delivery speed requirements, and risk score requirements, the control circuit 210 is further programmed to run a cost analysis in association with each of the remaining vehicles with respect to the mission of delivering the pint of ice cream to the customer within one hour. For example, in the exemplary embodiment illustrated in FIG. 4, the control circuit 210 of the central computing device 150 is programmed to run a fifth, cost-efficiency filter through the electronic database 140-stored cost factors (e.g., (e.g., distance to be traveled from vehicle location to delivery location, size of load, time of travel, fuel cost, etc.) associated with assigning a given vehicle the mission to deliver the pint of ice cream to the customer within one hour (step 435) in order to identify the vehicle listed in the electronic database 140 that has the lowest cost of delivering the ice cream ordered by the customer.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that the invention selects the vehicle of the plurality of vehicles based on the demand information and status information of each of the plurality of vehicles, as disclosed by High, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Brady further discloses wherein the one or more processors are configured to forecast the demand information of the demand location based on sales data of the electronic product according to location and time (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”)).

As per Claim 15, Brady further discloses wherein the one or more processors are further configured to generate the movement scheduling information additionally in consideration of an assembly process of the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).

As per Claim 16, Brady further discloses wherein the one or more processors are further configured to manage stock information of the electronic product with regard to each of locations where the electronic product is manufactured or supplied (column 3, lines 11-37; column 4, line 43, through column 5, line 13; column 6, line 52, through column 7, line 12).

As per Claim 17, Brady further discloses wherein the one or more processors are further configured to generate the movement scheduling information additionally in consideration of the stock information (column 12, lines 6-41).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Corbett in further view of Replogle.
As per Claim 18, Brady discloses:
- a factory (column 3, lines 11-37 (“Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles.”)););
- at least one memory configured to store computer-readable instructions (column 23, lines 13-26);
- one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured (column 23, lines 13-26);
- obtain demand information of a demand location for an electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”));
- generate movement scheduling information based on supplier locations of components of the electronic product and the demand location (column 3, lines 11-37 (“Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles.”); column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 11, lines 19-38; column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- cause the factory to move to the supplier locations of the components of the electronic product and to the demand location based on the movement scheduling information (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48);
- assemble the components collected from the supplier locations to manufacture the electronic product, while moving to the demand location (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).
Brady fails to disclose wherein the factory is a floating factory.  Corbett discloses wherein the factory is a floating factory (Figure 4b; column 1, lines 5-8 (“The present invention relates to synthetic fuel production and more particularly to a transportation medium such as a vessel, vehicle or aircraft that manufactures and stores such synthetic fuel on-board.”); column 1, lines 62-66 (“In accordance with the present invention, a "factory" ship is obtainable which may form part of a naval fleet and which is completely self-contained so that it can produce fuel for the fleet without requiring access to a supply line.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady such that the factory is a floating factory, as disclosed by Corbett.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the floating vehicle of Corbett for the autonomous vehicle of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Brady fails to disclose wherein supplier locations of components, from which components are transported, are manufacturing locations of components.  Replogle discloses wherein supplier locations of components, from which components are transported, are manufacturing locations of components (column 1, lines 10-20 (“It is common in many industries to purchase or source parts from various outside vendors. The purchased parts generally must meet various product fabrication and test specifications. These specifications generally become part of the purchase contract/order and thus, the supplier/manufacturer must perform the required tests on the products prior to shipping in order to verify that the products meet the specifications.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Brady such that supplier locations of components, from which components are transported, are manufacturing locations of components, as disclosed by Replogle.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the manufacturer locations of Replogle for the supplier locations of Brady.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 19, Brady further discloses wherein the one or more processors are further configured to forecast the demand information of the demand location based on sales data of the electronic product according to location and time (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 14, lines 20-35 (“In some embodiments, the autonomous ground vehicles 250-1, 250-2 . . . 250-n may be configured to distribute, or forward-deploy, inventory from the fulfillment center 230 to regions where demand for items is known, observed or predicted, in anticipation of one or more orders for such items, and to fulfill such orders.”); column 22, lines 1-30 (“The vehicle monitoring system 290 may also be provided for the purpose of determining whether one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n may retrieve such items or materials, or is adequately configured or outfitted, e.g., with the automated fabricator 255-i or with the tooling equipment 265-i, to manufacture or produce one or more items from such items or materials, e.g., in response to an order, and to deliver the manufactured or produced item to a specific location.”)).

As per Claim 20, Brady further discloses wherein the one or more processors are further configured to generate the movement scheduling information in consideration of at least one of a location of the factory or an assembly process of the electronic product (column 4, line 43, through column 5, line 13 (“For example, where a particular model of smartphone that features a battery having a two-year lifespan for normal operations is popular in a particular region, demand for accessories for the smartphone such as headphones or protective cases (e.g., complementary items) may be anticipated concurrently with demand for the smartphone, while demand for replacements for the smartphone (e.g., substitutable items) may be anticipated in two years, when owners of the smartphone are expected to look to the market for such replacements.”); column 5, lines 26-66 (“As is shown in FIG. 1H, as the orders are received, or at a predetermined time, optimal routes (or shortest routes) to be traveled by each of the respective autonomous vehicles 150-1, 150-1, 150-3 in order to fulfill the respective orders may be determined according to one or more algorithms, formulas or techniques. For example, the autonomous vehicle 150-1 may be instructed to deliver the items 10-1, in series, to the customers 140-1, 140-2, 140-3, 140-4, 140-5 along a delivery route 155-1 in order to fulfill each of the orders placed by such customers.”); column 9, line 49, through column 10, line 4 (“An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations.”); column 10, lines 27-45 (“In still other embodiments, an autonomous vehicle may be programmed or otherwise configured to automatically access one or more predetermined or specified locations, e.g., to automatically deliver a distributed item to a given location or to retrieve raw materials or items formed therefrom from the given location.”); column 35, line 30, through column 36, line 48).

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sitnikov, US 20190072932 A1 (onsite mobile manufacturing platform).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628